Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Objections
3.		Claim 2 is objected to because of the following informalities: Claim 2 claims the limitation “data processing sub-circuit”. The limitation should read “data processing circuit” as claimed in claim 1 or “a data processing sub-circuit” for appropriate antecedent basis. Appropriate correction is required.
		Claim 3 is objected to because of the following informalities: Claim 3 claims “a data processing sub-circuit” but is dependent upon claim 2 which incorrectly claims “the data processing sub-circuit”. Appropriate antecedent basis correction is required.
		Claim 20 is objected to because of the following informalities: the claim states a non-volatile storage medium for storing instructions. The medium does not exclude transitory subject matter which would be considered non-statutory. Note claim 19 is not objected to as the memory is limited to interpretation of statutory hardware subject matter. To overcome this objection applicant should amend the limitation to read “a non-transitory non-volatile storage medium…”

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. (US Patent Application Publication 2009/0147164), herein after referred to as Toyoshima’164, in view of Toyoshima et al. (US Patent Application Publication 2016/0275837), herein after referred to as Toyoshima’837.
Regarding independent claim 1, Toyoshima’164 discloses an apparatus for controlling a display module (abstract), the display module comprising a display panel (figure 4 reference pixel section 101), [ ], a source driving circuit (figure 4 reference horizontal driving circuit HDRVM1 109-1 and HDRVM2 190-2), and a common voltage supply circuit (figure 4 reference supply line 112 described in paragraph [0103] to provide common voltage signal Vcom (inherently from a Vcom supply circuit)); and the apparatus comprising a voltage sampling circuit (figure 4 reference monitor circuit 120 described in paragraph [0140] to comprise: a positive polarity driven pixel 107-1 and negative polarity driven pixel 107-2. The pixels circuits 107-1 and 107-2 depicted in figures 8-9 to be connected to a comparator 123/1231. Note figure 9 is described in paragraph [0145] to regard a concrete typical configuration of the comparison-result output section 123 employed in the monitor circuit 120 (i.e. detailed configuration than what is shown in figure 8). Circuits 107-1, 107-2, and 123/1231 are interpreted together as the claimed voltage sampling circuit.) and a data processing circuit (figure 4 reference detection-result output circuit 110); wherein 
Figures 7A and 7B respectively depict pixels 107-1 and 107-2 (part of the voltage sampling circuit).Signal lines 304/314 are described in paragraphs 128/132 to be driven by HDRVM1/2 (source driving circuit).), the common voltage supply circuit (Figures 8/9 reference comparator 123/1231 second input terminal connected with node ND122 which supplies common voltage signal Vcom as described in paragraph [0144].), and the data processing circuit respectively (Figures 8/9 reference output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110 and to output average electric potential. Figures 8/9 depict the output circuit 125 connected to the output of the comparator 123/1231.), and configured to acquire a data voltage supplied by the source driving circuit (Figures 8/9 reference pixels 107-1 and 107-2 (part of the voltage sampling circuit) outputting data voltages VpixH and VpixL to the comparator 123/1231 via switches 121 and 122. The data voltages/VpixH and VpixL is described in paragraphs [0157]-[0158] to be generated by pixels 107-1 and 107-2 respectively after been driven for a sustained period of time, by source drivers 109-1 and 109-2 (paragraphs [0128] and [0132].), and a common voltage supplied by the common voltage supply circuit (Figures 8/9 reference comparator 123/1231 second input terminal connected with node ND122 which supplies common voltage signal Vcom as described in paragraph [0144].), and transmit the data voltage and the common voltage to the data processing circuit (Figures 8/9 reference output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110 and to output average electric potential. Figures 8/9 depict the output circuit 125 connected to the output of the comparator 123/1231.); and 
the data processing circuit is [ ] configured to determine, based on the data voltage and the common voltage, whether liquid crystal molecules in the display panel are deflected abnormally (Figure 11 and paragraphs [0167]-[0169] describes an ideal state wherein the difference in electric potential (data voltages) appearing in negative and positive polarity pixel circuits are uniform, no differences in luminance are generated and no flickers are seen. This is a description of ideal operation. Paragraph [0171] describes wherein actual operations of the pixel circuit does comprise a difference such as from leak current flowing through the thin-film transistor 201 of the pixel circuit (301 of the monitor pixel circuit in figure 7A) as shown in figures 12A and 12B. Paragraph [0173] describes the capacitive coupling effect that is not canceled in the negative direction (in the example of figures 12A and 12B) the capacitive coupling is oriented in the negative direction. It is inherent that liquid crystal displays utilize capactive coupling of pixel circuits to orient the liquid crystals to light emission/light deflecting/blocking orientations. An unintended incorrect capacitive coupling, such as in a negative orientation, is considered abnormal display operation.), and output an adjust signal [ ] if the liquid crystal molecules are deflected abnormally, the adjust signal being intended to instruct the common voltage to be adjusted to the average center value electric-potential detected between the positive and negative polarities (Paragraph [0153] describes to adjust the common voltage signal to be the average center line between electric potential/data voltages between negative and positive polarity pixels. Such adjustments enable proper capacitive coupling/ normal operations as described in paragraph [0169] and depicted in figure 11 (via operations of the output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110). Paragraph [0184] describes examples environment temperature variations and aging as causes of electric coupling variations.).
Toyoshima’164 does not specifically disclose the data processing circuit is further connected to a main control circuit, and configured to determine, based on the data voltage and the common voltage, whether liquid crystal molecules in the display panel are deflected abnormally, and output a restart signal to the 
Toyoshima’837 discloses a data processing circuit (figure 2 reference operation detection circuit 6, detailed in figure 3) is further connected to a main control circuit (figure 2 reference operation detection circuit 6 connected with main control circuit/control device 2), and configured to determine, based on the data voltage and the common voltage (Paragraph [0051] describes parasitic capacitance to be generated between each of the signal lines supplied with data voltage/Vpix and the common electrode COM (voltage). Said variation is detected as signal VcomIN based on the data voltage/Vpix and common voltage COM as depicted in figure 4 and described in paragraph [0054]. Figure 3 depicts VcomIN input to comparator/variation detector 61 along with common voltage VcomDC.), whether liquid crystal molecules in the display panel are deflected abnormally (Figure 6 step S3 and paragraphs [0052]-[0055] describes determining liquid crystal display device to be functioning abnormally if potential variation component of the common electrode is not detected. Paragraph [0145] describes detection accuracy is affected by changing in the level or timing of a threshold signal for detecting the common voltage due to temperature. Figure 3 depicts a variable resistor controlled via threshold setting signal ThLEV described in paragraph [0042] to set a threshold for potential variation based on the data voltage/Vpix and common voltage.), and output a restart signal to the main control circuit if the liquid crystal molecules are deflected abnormally, the restart signal being intended to instruct the main control circuit to restart (Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1, forcing termination of the LCD 1, and a process of disallowing restarts of the LCD 1 if a failure has been detected more than once. Paragraph [0120] describes the control device 2 to determine that a failure has occurred and to perform the abnormal case process such as restarting the LCD 1.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Toyoshima’164’s comparator with the known technique of a controllable threshold such that variations outside of the threshold are considered abnormal and will output a restart signal to restart the main control circuit yielding the predictable results of self-diagnosing and reporting failures and malfunctions as disclosed by Toyoshima’837 (paragraphs [0005]-[0006] and [0031]).
Please note the abnormal mode and threshold of Toyoshima’837 does not replace the invention of Toyoshima’164 to correct parasitic capacitive variations via adjusting center axis common voltage between positive and negative pixel values via a comparator utilizing data voltages and common voltages. The combination augments the invention of Toyoshima’164 by adding to the comparator a threshold ThLEV, such that variations outside of the threshold are determined to be abnormal as disclosed by Toyoshima’837.
Regarding claim 2, Toyoshima’164 discloses the apparatus according to claim 1, wherein the voltage sampling circuit comprises a data voltage sampling sub-circuit (Figures 8/9 reference pixels 107-1 and 107-2 (data voltage sampling sub-circuits)(part of the voltage sampling circuit) outputting data voltages VpixH and VpixL to the comparator 123/1231 via switches 121 and 122.) and a common voltage sampling sub-circuit (Without claiming structure of the common voltage sampling circuit the broadest most reasonable interpretation is that the common voltage sampling circuit and sub-circuits are the same. Leading to the conclusion that this limitation does not further limit the claimed limitation of common voltage sampling circuit of the independent claim.)(figures 8/9 reference comparator 123/1231); wherein 
the data voltage sampling sub-circuit is connected to the source driving circuit (The data voltages/VpixH and VpixL are described in paragraphs [0157]-[0158] to be generated by pixels 107-1 and 107-2 respectively after been driven for a sustained period of time, by source drivers 109-1 and 109-2 (paragraphs [0128] and [0132].) and the data processing sub-circuit respectively (Figures 8/9 reference output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110. Output circuit 125 is connected to data voltage sampling sub-circuits/monitor pixels 107-1 and 107-2 via data processing sub-circuit switches 121 and 122 and comparator 123/1231 and via Vcom (depicted in figures 7A and 7B and described in paragraph [0127].), and configured to acquire, at a first time instant, a first data voltage supplied by the source driving circuit, acquire, at a second time instant, a second data voltage supplied by the source driving circuit (Figure 10 reference time point t4 described in paragraphs [0157]-[0158] to be the time instant at which both switches 121 and 122 (corresponding respectively to the output of the first data voltage and second data voltage) are turned on. Describing an interpretation where the first and second time instant are the same instant of time. Please note figure 10 is a cycle such that multiple instances (multiple t4) of outputting first and second data voltages are performed such that the interpretation may be the first data voltage may be from the first time t4 is performed and the second data voltage may be from the second time t4 is performed.), and transmit the first data voltage and the second data voltage to the data processing sub-circuit (it is unknown due to improper antecedent basis if this is intended to be “a data processing sub-circuit” or “the data processing circuit”)(figures 8/9 reference switches 121 and 122 as data processing sub-circuits), the first data voltage and the second data voltage having opposite Figures 8/9 reference first and second data voltages VpixH and VpixL having opposite polarities and input to comparator 123/1231 as described in paragraph [0158].); and 
the common voltage sampling sub-circuit (figures 8/9 reference comparator 123/1231) is connected to the common voltage supply circuit (figure 4 reference supply line 112 described in paragraph [0103] to provide common voltage signal Vcom (inherently from a Vcom supply circuit)) and the data processing sub-circuit respectively (Figures 8/9 reference comparator 123/1231  connected to data processing sub-circuit 121/122.), and configured to acquire, at the first time instant, a first common voltage supplied by the common voltage supply circuit, to acquire, at the second time instant, a second common voltage supplied by the common voltage supply circuit, and transmit the first common voltage and the second common voltage to the data processing sub-circuit (Figures 7A and 7B reference monitor pixels 107-1 and 107-2 descried in paragraph [0127] to be connected to supply line 112 for receiving common voltage Vcom which is inverted every horizontal period. Thereby describing to receive the Vcom during all periods including the first time instant t4. This also describes the first and second common voltages to be inverted in polarity from one another at any given instance of time for the two monitored pixels.).
Regarding claim 3, Toyoshima’164 and Toyoshima’837 discloses the apparatus according to claim 2, wherein the data processing circuit (Toyoshima’164: figure 4 reference detection-result output circuit 110) comprises a data processing sub-circuit (Toyoshima’164: figures 8/9 reference comparator 123/1231) and a determining sub-circuit (Toyoshima’837: figure 2 reference control device 2 interpreted to perform the function of a determining sub-circuit); wherein 
Toyoshima’164: figures 8/9 and paragraph [0158] describes comparator 123/1231 to determine a difference between first/VpixH and second data voltages/ VpixL which is then output); and 
the determining sub-circuit is configured to determine, based on the first difference and the second difference, whether the liquid crystal molecules in the display panel are deflected abnormally (Toyoshima’837: paragraph [0031] describes the control device 2 to determine operation as abnormal or not).
Regarding claim 4, Toyoshima’164 discloses the apparatus according to claim 3, wherein the determining sub-circuit is configured to: 
determine that the liquid crystal molecules in the display panel are deflected abnormally if a difference between the first difference and the second difference is greater than a difference threshold ; or 
determine that the liquid crystal molecules in the display panel are deflected normally if the difference between the first difference and the second difference is less than or equal to the difference threshold (figure 6 reference S3 described in paragraphs [0062]-[0065] to determine normal operations when the threshold th (via THLEV) has not been passed by the difference of the parasitic capacitance or is abnormal when the threshold has been based by the difference of the parasitic capacitance).
Regarding claim 5, Toyoshima’164 discloses the apparatus according to claim 1, wherein the voltage sampling circuit is configured to acquire, based on a Figure 10 reference cycle of a single polarity reversal frequency in which a data voltage and common voltage is supplied, paragraph [0157]. Describing the target sampling frequency to be equal to the polarity reversal frequency.).
Regarding claim 6, Toyoshima’164 and Toyoshima’837 discloses the apparatus according to claim 1, wherein the data processing circuit (Toyoshima’164: figures 8/9 reference output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110 and to output average electric potential. Figures 8/9 depict the output circuit 125 connected to the output of the comparator 123/1231.) is further connected to the common voltage supply circuit (Toyoshima’164: Figures 8/9 reference comparator 123/1231 second input terminal connected with node ND122 which supplies common voltage signal Vcom as described in paragraph [0144].); 
the voltage sampling circuit is further configured to reacquire, after the main control circuit is restarted (Toyoshima’837: Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1.), a data voltage supplied by the source driving circuit (Toyoshima’164: Figures 8/9 reference pixels 107-1 and 107-2 (part of the voltage sampling circuit) outputting data voltages VpixH and VpixL to the comparator 123/1231 via switches 121 and 122. The data voltages/VpixH and VpixL is described in paragraphs [0157]-[0158] to be generated by pixels 107-1 and 107-2 respectively after been driven for a sustained period of time, by source drivers 109-1 and 109-2 (paragraphs [0128] and [0132].) and a common voltage supplied by the common voltage supply circuit (Toyoshima’164: Figures 8/9 reference comparator 123/1231 second input terminal connected with node ND122 which supplies common voltage signal Vcom as described in paragraph [0144].), and transmit the reacquired data voltage and common voltage to the data processing circuit (Toyoshima’164: Figures 8/9 reference output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110 and to output average electric potential. Figures 8/9 depict the output circuit 125 connected to the output of the comparator 123/1231.); and 
the data processing circuit is further configured to determine again, based on the reacquired data voltage and common voltage (Toyoshima’164: Figure 11 and paragraphs [0167]-[0169] describes an ideal state wherein the difference in electric potential (data voltages) appearing in negative and positive polarity pixel circuits are uniform, no differences in luminance are generated and no flickers are seen. This is a description of ideal operation. Paragraph [0171] describes wherein actual operations of the pixel circuit does comprise a difference such as from leak current flowing through the thin-film transistor 201 of the pixel circuit (301 of the monitor pixel circuit in figure 7A) as shown in figures 12A and 12B. Paragraph [0173] describes the capacitive coupling effect that is not canceled in the negative direction (in the example of figures 12A and 12B) the capacitive coupling is oriented in the negative direction. It is inherent that liquid crystal displays utilize capactive coupling of pixel circuits to orient the liquid crystals to light emission/light deflecting/blocking orientations. An unintended incorrect capacitive coupling, such as in a negative orientation, is considered abnormal display operation.), whether the liquid crystal molecules in the display panel are deflected abnormally (Toyoshima’837: Figure 6 step S3 and paragraphs [0052]-[0055] describes determining liquid crystal display device to be functioning abnormally if potential variation component of the common electrode is not detected. Paragraph [0145] describes detection accuracy is affected by changing in the level or timing of a threshold signal for detecting the common voltage due to temperature. Figure 3 depicts a variable resistor controlled via threshold setting signal ThLEV described in paragraph [0042] to set a threshold for potential variation based on the data voltage/Vpix and common voltage.), and output an inactive Toyoshima’837: Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1, forcing termination of the LCD 1, and a process of disallowing restarts of the LCD 1 if a failure has been detected more than once. Paragraph [0120] describes the control device 2 to determine that a failure has occurred and to perform the abnormal case process such as restarting the LCD 1.).
Regarding claim 7, Toyoshima’837 discloses the apparatus according to claim 6, wherein the data processing circuit is further configured to output a shutdown signal to the main control circuit if it is determined again that the liquid crystal molecules in the display panel are deflected abnormally; the shutdown signal being intended to instruct the main control circuit to be shut down (Toyoshima’837: Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1, forcing termination of the LCD 1, and a process of disallowing restarts of the LCD 1 if a failure has been detected more than once. Paragraph [0120] describes the control device 2 to determine that a failure has occurred and to perform the abnormal case process such as restarting the LCD 1.).
Regarding claim 8, Toyoshima’837 discloses the apparatus according to claim 1, wherein the data processing circuit is further configured to record restart information of the main control circuit after outputting the restart signal to the main control circuit (paragraphs [0005]-[0006] describes to output results of self-failure diagnosis).
claim 9, Toyoshima’164 discloses the apparatus according to claim 1, wherein both of the voltage sampling circuit and the data processing circuit are processing chips (figure 4 reference circuits 107-1, 107-2, and 123/1231 are interpreted together as the claimed voltage sampling circuit and figure 4 reference detection-result output circuit 110 all of which may process data as a chip on glass or film as described in paragraph [0236].).
Regarding claim 10, Toyoshima’164 and Toyoshima’837 discloses the apparatus according to claim 2, wherein both of the voltage sampling circuit and the data processing circuit are processing chips; the voltage sampling circuit is configured to acquire, based on a target sampling frequency, a data voltage supplied by the source driving circuit and a common voltage supplied by the common voltage supply circuit, the target sampling frequency being less than or equal to a polarity reversal frequency of the data voltage (Toyoshima’164: figure 10 reference cycle of a single polarity reversal frequency in which a data voltage and common voltage is supplied, paragraph [0157]. Describing the target sampling frequency to be equal to the polarity reversal frequency.); 
the voltage sampling circuit is further configured to reacquire, after the main control circuit is restarted (Toyoshima’837: Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1.), a data voltage supplied by the source driving circuit (Toyoshima’164: Figures 8/9 reference pixels 107-1 and 107-2 (part of the voltage sampling circuit) outputting data voltages VpixH and VpixL to the comparator 123/1231 via switches 121 and 122. The data voltages/VpixH and VpixL is described in paragraphs [0157]-[0158] to be generated by pixels 107-1 and 107-2 respectively after been driven for a sustained period of time, by source drivers 109-1 and 109-2 (paragraphs [0128] and [0132].) and a common voltage supplied by the common voltage supply circuit (Toyoshima’164: Figures 8/9 reference comparator 123/1231 second input terminal connected with node ND122 which supplies common voltage signal Vcom as described in paragraph [0144].), and transmit the reacquired data voltage and common voltage to the data processing circuit (Toyoshima’164: Figures 8/9 reference output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110 and to output average electric potential. Figures 8/9 depict the output circuit 125 connected to the output of the comparator 123/1231.); and 
the data processing circuit is further connected to the common voltage supply circuit, and further configured to determine again, based on the reacquired data voltage and common voltage (Toyoshima’164: Figure 11 and paragraphs [0167]-[0169] describes an ideal state wherein the difference in electric potential (data voltages) appearing in negative and positive polarity pixel circuits are uniform, no differences in luminance are generated and no flickers are seen. This is a description of ideal operation. Paragraph [0171] describes wherein actual operations of the pixel circuit does comprise a difference such as from leak current flowing through the thin-film transistor 201 of the pixel circuit (301 of the monitor pixel circuit in figure 7A) as shown in figures 12A and 12B. Paragraph [0173] describes the capacitive coupling effect that is not canceled in the negative direction (in the example of figures 12A and 12B) the capacitive coupling is oriented in the negative direction. It is inherent that liquid crystal displays utilize capactive coupling of pixel circuits to orient the liquid crystals to light emission/light deflecting/blocking orientations. An unintended incorrect capacitive coupling, such as in a negative orientation, is considered abnormal display operation.), whether the liquid crystal molecules in the display panel are deflected abnormally (Toyoshima’837: Figure 6 step S3 and paragraphs [0052]-[0055] describes determining liquid crystal display device to be functioning abnormally if potential variation component of the common electrode is not detected. Paragraph [0145] describes detection accuracy is affected by changing in the level or timing of a threshold signal for detecting the common voltage due to temperature. Figure 3 depicts a variable resistor controlled via threshold setting signal ThLEV described in paragraph [0042] to set a threshold for potential variation based on the data voltage/Vpix and common voltage.), and output an inactive enable signal to the common voltage supply circuit if the liquid crystal molecules are deflected abnormally, the inactive enable signal being intended to instruct the common voltage supply circuit to stop supplying a common voltage (Toyoshima’837: Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1, forcing termination of the LCD 1, and a process of disallowing restarts of the LCD 1 if a failure has been detected more than once. Paragraph [0120] describes the control device 2 to determine that a failure has occurred and to perform the abnormal case process such as restarting the LCD 1.);
the data processing circuit is further configured to record restart information of the main control circuit after outputting the restart, signal to the main control circuit (Toyoshima’837: paragraphs [0005]-[0006] describes to output results of self-failure diagnosis); and 
wherein the data processing circuit (Toyoshima’164: figure 4 reference detection-result output circuit 110) comprises a data processing sub-circuit (Toyoshima’164: figures 8/9 reference comparator 123/1231) and a determining sub-circuit (Toyoshima’837: figure 2 reference control device 2 interpreted to perform the function of a determining sub-circuit); wherein 
the data processing sub-circuit is further connected to the determining sub-circuit, and configured to determine a first difference between the first data voltage and the first common voltage and a second difference between the Toyoshima’164: figures 8/9 and paragraph [0158] describes comparator 123/1231 to determine a difference between first/VpixH and second data voltages/ VpixL which is then output); and 
the determining sub-circuit is configured to determine that the liquid crystal molecules in the display panel are deflected abnormally if a difference between the first difference and the second difference is greater than a difference threshold, and determine that the liquid crystal molecules in the display panel are deflected normally if the difference between the first difference and the second difference is less than or equal to the difference threshold (Toyoshima’837: figure 6 reference S3 described in paragraphs [0062]-[0065] to determine normal operations when the threshold th (via THLEV) has not been passed by the difference of the parasitic capacitance or is abnormal when the threshold has been based by the difference of the parasitic capacitance).
Regarding independent claim 11, Toyoshima’164 discloses a method for controlling a display module (abstract), the display module comprising a display panel (figure 4 reference pixel section 101), [ ], a source driving circuit (figure 4 reference horizontal driving circuit HDRVM1 109-1 and HDRVM2 190-2), and a common voltage supply circuit (figure 4 reference supply line 112 described in paragraph [0103] to provide common voltage signal Vcom (inherently from a Vcom supply circuit)); and the method comprising: 
acquiring a data voltage supplied by the source driving circuit (Figures 8/9 reference pixels 107-1 and 107-2 (part of the voltage sampling circuit) outputting data voltages VpixH and VpixL to the comparator 123/1231 via switches 121 and 122. The data voltages/VpixH and VpixL is described in paragraphs [0157]-[0158] to be generated by pixels 107-1 and 107-2 respectively after been driven for a sustained period of time, by source drivers 109-1 and 109-2 (paragraphs [0128] and [0132].), and a common voltage supplied by the common voltage supply circuit (Figures 8/9 reference comparator 123/1231 second input terminal connected with node ND122 which supplies common voltage signal Vcom as described in paragraph [0144].);
determining, based on the data voltage and the common voltage, whether liquid crystal molecules in the display panel are deflected abnormally (Figure 11 and paragraphs [0167]-[0169] describes an ideal state wherein the difference in electric potential (data voltages) appearing in negative and positive polarity pixel circuits are uniform, no differences in luminance are generated and no flickers are seen. This is a description of ideal operation. Paragraph [0171] describes wherein actual operations of the pixel circuit does comprise a difference such as from leak current flowing through the thin-film transistor 201 of the pixel circuit (301 of the monitor pixel circuit in figure 7A) as shown in figures 12A and 12B. Paragraph [0173] describes the capacitive coupling effect that is not canceled in the negative direction (in the example of figures 12A and 12B) the capacitive coupling is oriented in the negative direction. It is inherent that liquid crystal displays utilize capactive coupling of pixel circuits to orient the liquid crystals to light emission/light deflecting/blocking orientations. An unintended incorrect capacitive coupling, such as in a negative orientation, is considered abnormal display operation.); and 
outputting an adjust signal [ ] if it is determined that the liquid crystal molecules in the display panel are deflected abnormally, the adjust signal being intended to instruct the common voltage to be adjusted to the average center value electric-potential detected between the positive and negative polarities (Paragraph [0153] describes to adjust the common voltage signal to be the average center line between electric potential/data voltages between negative and positive polarity pixels. Such adjustments enable proper capacitive coupling/ normal operations as described in paragraph [0169] and depicted in figure 11 (via operations of the output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110). Paragraph [0184] describes examples environment temperature variations and aging as causes of electric coupling variations.).
Toyoshima’164 does not specifically disclose outputting a restart signal to a main control circuit if it is determined that the liquid crystal molecules in the display panel are deflected abnormally, the restart signal being intended to the  main control circuit to restart.
Toyoshima’837 discloses a data processing circuit (figure 2 reference operation detection circuit 6, detailed in figure 3) is further connected to a main control circuit (figure 2 reference operation detection circuit 6 connected with main control circuit/control device 2), and configured to determine, based on the data voltage and the common voltage (Paragraph [0051] describes parasitic capacitance to be generated between each of the signal lines supplied with data voltage/Vpix and the common electrode COM (voltage). Said variation is detected as signal VcomIN based on the data voltage/Vpix and common voltage COM as depicted in figure 4 and described in paragraph [0054]. Figure 3 depicts VcomIN input to comparator/variation detector 61 along with common voltage VcomDC.), whether liquid crystal molecules in the display panel are deflected abnormally (Figure 6 step S3 and paragraphs [0052]-[0055] describes determining liquid crystal display device to be functioning abnormally if potential variation component of the common electrode is not detected. Paragraph [0145] describes detection accuracy is affected by changing in the level or timing of a threshold signal for detecting the common voltage due to temperature. Figure 3 depicts a variable resistor controlled via threshold setting signal ThLEV described in paragraph [0042] to set a threshold for potential variation based on the data voltage/Vpix and common voltage.), and output a restart signal to the main control circuit if the liquid crystal Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1, forcing termination of the LCD 1, and a process of disallowing restarts of the LCD 1 if a failure has been detected more than once. Paragraph [0120] describes the control device 2 to determine that a failure has occurred and to perform the abnormal case process such as restarting the LCD 1.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Toyoshima’164’s comparator with the known technique of a controllable threshold such that variations outside of the threshold are considered abnormal and will output a restart signal to restart the main control circuit yielding the predictable results of self-diagnosing and reporting failures and malfunctions as disclosed by Toyoshima’837 (paragraphs [0005]-[0006] and [0031]).
Please note the abnormal mode and threshold of Toyoshima’837 does not replace the invention of Toyoshima’164 to correct parasitic capacitive variations via adjusting center axis common voltage between positive and negative pixel values via a comparator utilizing data voltages and common voltages. The combination augments the invention of Toyoshima’164 by adding to the comparator a threshold ThLEV, such that variations outside of the threshold are determined to be abnormal as disclosed by Toyoshima’837.
Regarding claim 12, Toyoshima’164 and Toyoshima’837 discloses the method according to claim 11, wherein acquiring the data voltage supplied by the 
acquiring, at a first time instant, a first data voltage supplied by the source driving circuit and a first common voltage supplied by the common voltage supply circuit; and 
acquiring, at a second time instant, a second data voltage supplied by the source driving circuit and a second common voltage supplied by the common voltage supply circuit, the first data voltage and the second data voltage having opposite polarities (Toyoshima’164: Figure 10 reference time point t4 described in paragraphs [0157]-[0158] to be the time instant at which both switches 121 and 122 (corresponding respectively to the output of the first data voltage and second data voltage) are turned on. Describing an interpretation where the first and second time instant are the same instant of time. Please note figure 10 is a cycle such that multiple instances (multiple t4) of outputting first and second data voltages are performed such that the interpretation may be the first data voltage may be from the first time t4 is performed and the second data voltage may be from the second time t4 is performed.); and 
determining, based on the data voltage and the common voltage, whether the liquid crystal molecules in the display panel are deflected abnormally comprises: 
determining a first difference between the first data voltage and the first common voltage and a second difference between the second data voltage and the second common voltage (Toyoshima’164: figures 8/9 and paragraph [0158] describes comparator 123/1231 to determine a difference between first/VpixH and second data voltages/ VpixL which is then output); and 
Toyoshima’837: paragraph [0031] describes the control device 2 to determine operation as abnormal or not).
Regarding claim 13, Toyoshima’164 discloses the method according to claim 12, wherein determining, based on the data voltage and the common voltage, whether the liquid crystal molecules in the display panel are deflected abnormally comprises: 
determining that the liquid crystal molecules in the display panel are deflected abnormally if a difference between the first difference and the second difference is greater than a difference threshold; or 
determining that the liquid crystal molecules in the display panel are deflected normally if the difference between the first difference and the second difference is less than or equal to the difference threshold (figure 6 reference S3 described in paragraphs [0062]-[0065] to determine normal operations when the threshold th (via THLEV) has not been passed by the difference of the parasitic capacitance or is abnormal when the threshold has been based by the difference of the parasitic capacitance).
Regarding claim 14, Toyoshima’164 discloses the method according to claim 11, wherein acquiring the data voltage supplied by the source driving circuit, and the common voltage supplied by the common voltage supply circuit comprises: 
acquiring, based on a target sampling frequency, a data voltage supplied by the source driving circuit and a common voltage supplied by the common voltage supply circuit; 
Figure 10 reference cycle of a single polarity reversal frequency in which a data voltage and common voltage is supplied, paragraph [0157]. Describing the target sampling frequency to be equal to the polarity reversal frequency.).
Regarding claim 15, Toyoshima’164 and Toyoshima’837 discloses the method according to claim 11, wherein after outputting the restart signal to the main control circuit, the method further comprises: 
reacquiring, after the main control circuit is restarted (Toyoshima’837: Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1.), a data voltage supplied by the source driving circuit (Toyoshima’164: Figures 8/9 reference pixels 107-1 and 107-2 (part of the voltage sampling circuit) outputting data voltages VpixH and VpixL to the comparator 123/1231 via switches 121 and 122. The data voltages/VpixH and VpixL is described in paragraphs [0157]-[0158] to be generated by pixels 107-1 and 107-2 respectively after been driven for a sustained period of time, by source drivers 109-1 and 109-2 (paragraphs [0128] and [0132].) and a common voltage supplied by the common voltage supply circuit (Toyoshima’164: Figures 8/9 reference comparator 123/1231 second input terminal connected with node ND122 which supplies common voltage signal Vcom as described in paragraph [0144].); 
determining again, based on the reacquired data voltage and common voltage (Toyoshima’164: Figure 11 and paragraphs [0167]-[0169] describes an ideal state wherein the difference in electric potential (data voltages) appearing in negative and positive polarity pixel circuits are uniform, no differences in luminance are generated and no flickers are seen. This is a description of ideal operation. Paragraph [0171] describes wherein actual operations of the pixel circuit does comprise a difference such as from leak current flowing through the thin-film transistor 201 of the pixel circuit (301 of the monitor pixel circuit in figure 7A) as shown in figures 12A and 12B. Paragraph [0173] describes the capacitive coupling effect that is not canceled in the negative direction (in the example of figures 12A and 12B) the capacitive coupling is oriented in the negative direction. It is inherent that liquid crystal displays utilize capactive coupling of pixel circuits to orient the liquid crystals to light emission/light deflecting/blocking orientations. An unintended incorrect capacitive coupling, such as in a negative orientation, is considered abnormal display operation.), whether the liquid crystal molecules in the display panel are deflected abnormally (Toyoshima’837: Figure 6 step S3 and paragraphs [0052]-[0055] describes determining liquid crystal display device to be functioning abnormally if potential variation component of the common electrode is not detected. Paragraph [0145] describes detection accuracy is affected by changing in the level or timing of a threshold signal for detecting the common voltage due to temperature. Figure 3 depicts a variable resistor controlled via threshold setting signal ThLEV described in paragraph [0042] to set a threshold for potential variation based on the data voltage/Vpix and common voltage.); and 
outputting an inactive enable signal to the common voltage supply circuit if it is determined again that the liquid crystal molecules in the display panel are deflected abnormally, wherein the inactive enable signal is intended to instruct the common voltage supply circuit to stop supplying a common voltage (Toyoshima’837: Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1, forcing termination of the LCD 1, and a process of disallowing restarts of the LCD 1 if a failure has been detected more than once. Paragraph [0120] describes the control device 2 to determine that a failure has occurred and to perform the abnormal case process such as restarting the LCD 1.).
claim 16, Toyoshima’837 discloses the method according to claim 15, wherein after determining again that the liquid crystal molecules in the display panel are deflected abnormally, the method further comprises: 
outputting a shutdown signal to the main control circuit if it is determined again that the liquid crystal molecules in the display panel are deflected abnormally, the shutdown signal being intended to instruct the main control circuit to be shut down (Toyoshima’837: Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1, forcing termination of the LCD 1, and a process of disallowing restarts of the LCD 1 if a failure has been detected more than once. Paragraph [0120] describes the control device 2 to determine that a failure has occurred and to perform the abnormal case process such as restarting the LCD 1.).
Regarding claim 17, Toyoshima’837 discloses the method according to claim 11, wherein after outputting the restart signal to the main control circuit, the method further comprises: recording restart information of the main control circuit (paragraphs [0005]-[0006] describes to output results of self-failure diagnosis).
Regarding independent claim 18, Toyoshima’164 discloses a display device, comprising a display module and an apparatus for controlling the display module (abstract), the display module comprising a display panel (figure 4 reference pixel section 101), [ ], a source driving circuit (figure 4 reference horizontal driving circuit HDRVM1 109-1 and HDRVM2 190-2), and a common voltage supply circuit (figure 4 reference supply line 112 described in paragraph [0103] to provide common voltage signal Vcom (inherently from a Vcom supply circuit)); and the apparatus for controlling the display module comprising a voltage sampling circuit (figure 4 reference monitor circuit 120 described in paragraph [0140] to comprise: a positive polarity driven pixel 107-1 and negative polarity driven pixel 107-2. The pixels circuits 107-1 and 107-2 depicted in figures 8-9 to be connected to a comparator 123/1231. Note figure 9 is described in paragraph [0145] to regard a concrete typical configuration of the comparison-result output section 123 employed in the monitor circuit 120 (i.e. detailed configuration than what is shown in figure 8). Circuits 107-1, 107-2, and 123/1231 are interpreted together as the claimed voltage sampling circuit.) and a data processing circuit (figure 4 reference detection-result output circuit 110); wherein 
the voltage sampling circuit is connected to the source driving circuit (Figures 7A and 7B respectively depict pixels 107-1 and 107-2 (part of the voltage sampling circuit).Signal lines 304/314 are described in paragraphs 128/132 to be driven by HDRVM1/2 (source driving circuit).), the common voltage supply circuit (Figures 8/9 reference comparator 123/1231 second input terminal connected with node ND122 which supplies common voltage signal Vcom as described in paragraph [0144].), and the data processing circuit respectively (Figures 8/9 reference output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110 and to output average electric potential. Figures 8/9 depict the output circuit 125 connected to the output of the comparator 123/1231.), and configured to acquire a data voltage supplied by the source driving circuit (Figures 8/9 reference pixels 107-1 and 107-2 (part of the voltage sampling circuit) outputting data voltages VpixH and VpixL to the comparator 123/1231 via switches 121 and 122. The data voltages/VpixH and VpixL is described in paragraphs [0157]-[0158] to be generated by pixels 107-1 and 107-2 respectively after been driven for a sustained period of time, by source drivers 109-1 and 109-2 (paragraphs [0128] and [0132].), and a common voltage supplied by the common voltage supply circuit (Figures 8/9 reference comparator 123/1231 second input terminal connected with node ND122 which supplies common voltage signal Vcom as described in paragraph [0144].), and transmit the data voltage and the common voltage to the Figures 8/9 reference output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110 and to output average electric potential. Figures 8/9 depict the output circuit 125 connected to the output of the comparator 123/1231.); and 
the data processing circuit is [ ] configured to determine, based on the data voltage and the common voltage, whether liquid crystal molecules in the display panel are deflected abnormally (Figure 11 and paragraphs [0167]-[0169] describes an ideal state wherein the difference in electric potential (data voltages) appearing in negative and positive polarity pixel circuits are uniform, no differences in luminance are generated and no flickers are seen. This is a description of ideal operation. Paragraph [0171] describes wherein actual operations of the pixel circuit does comprise a difference such as from leak current flowing through the thin-film transistor 201 of the pixel circuit (301 of the monitor pixel circuit in figure 7A) as shown in figures 12A and 12B. Paragraph [0173] describes the capacitive coupling effect that is not canceled in the negative direction (in the example of figures 12A and 12B) the capacitive coupling is oriented in the negative direction. It is inherent that liquid crystal displays utilize capactive coupling of pixel circuits to orient the liquid crystals to light emission/light deflecting/blocking orientations. An unintended incorrect capacitive coupling, such as in a negative orientation, is considered abnormal display operation.), and output an adjust signal [ ] if the liquid crystal molecules are deflected abnormally, the adjust signal being intended to instruct the common voltage to be adjusted to the average center value electric-potential detected between the positive and negative polarities (Paragraph [0153] describes to adjust the common voltage signal to be the average center line between electric potential/data voltages between negative and positive polarity pixels. Such adjustments enable proper capacitive coupling/ normal operations as described in paragraph [0169] and depicted in figure 11 (via operations of the output circuit 125 described in paragraph [0139] to be employed in the detection-result output circuit 110). Paragraph [0184] describes examples environment temperature variations and aging as causes of electric coupling variations.).
Toyoshima’164 does not specifically disclose the data processing circuit is further connected to a main control circuit, and configured to determine, based on the data voltage and the common voltage, whether liquid crystal molecules in the display panel are deflected abnormally, and output a restart signal to the main control circuit if the liquid crystal molecules are deflected abnormally, the restart signal being intended to instruct the main control circuit to restart.
Toyoshima’837 discloses a data processing circuit (figure 2 reference operation detection circuit 6, detailed in figure 3) is further connected to a main control circuit (figure 2 reference operation detection circuit 6 connected with main control circuit/control device 2), and configured to determine, based on the data voltage and the common voltage (Paragraph [0051] describes parasitic capacitance to be generated between each of the signal lines supplied with data voltage/Vpix and the common electrode COM (voltage). Said variation is detected as signal VcomIN based on the data voltage/Vpix and common voltage COM as depicted in figure 4 and described in paragraph [0054]. Figure 3 depicts VcomIN input to comparator/variation detector 61 along with common voltage VcomDC.), whether liquid crystal molecules in the display panel are deflected abnormally (Figure 6 step S3 and paragraphs [0052]-[0055] describes determining liquid crystal display device to be functioning abnormally if potential variation component of the common electrode is not detected. Paragraph [0145] describes detection accuracy is affected by changing in the level or timing of a threshold signal for detecting the common voltage due to temperature. Figure 3 depicts a variable resistor controlled via threshold setting signal ThLEV described in paragraph [0042] to set a threshold for potential variation based on the data voltage/Vpix and common voltage.), and output a restart signal to the main control circuit if the liquid crystal Paragraphs [0055]-[0056] describes in the case of detecting the display to be operating abnormally, an abnormal case process may be performed such as restarting the liquid crystal display device 1, forcing termination of the LCD 1, and a process of disallowing restarts of the LCD 1 if a failure has been detected more than once. Paragraph [0120] describes the control device 2 to determine that a failure has occurred and to perform the abnormal case process such as restarting the LCD 1.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Toyoshima’164’s comparator with the known technique of a controllable threshold such that variations outside of the threshold are considered abnormal and will output a restart signal to restart the main control circuit yielding the predictable results of self-diagnosing and reporting failures and malfunctions as disclosed by Toyoshima’837 (paragraphs [0005]-[0006] and [0031]).
Please note the abnormal mode and threshold of Toyoshima’837 does not replace the invention of Toyoshima’164 to correct parasitic capacitive variations via adjusting center axis common voltage between positive and negative pixel values via a comparator utilizing data voltages and common voltages. The combination augments the invention of Toyoshima’164 by adding to the comparator a threshold ThLEV, such that variations outside of the threshold are determined to be abnormal as disclosed by Toyoshima’837.
Regarding claim 19, Toyoshima’837 discloses an apparatus for use in controlling a display module, comprising a processor and a memory; wherein the memory stores at least one instruction therein, which, when being loaded and executed by the processor, enables the processor to perform the method for controlling the display module as defined in claim 11 (paragraph [0031] describes the control device 2 as a CPU and comprising a storage device such as a memory to execute a program to implement the function of the display).
Regarding claim 20, Toyoshima’837 discloses a non-volatile storage medium, storing at least one instruction therein; wherein when the non-volatile storage medium runs on a processor, the processor is enabled to perform the method for controlling the display module as defined in claim 11 (paragraph [0031] describes the control device 2 as a CPU and comprising a storage device such as a memory to execute a program to implement the function of the display).

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622